DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 6/10/2019, an application for reissue of US Pat 10,142,948 to Rao et al, itself based on application 15/438,641 (issued 11/27/2018) as a continuation of application 14/500,989 (issued as US Pat 9,578,605, and the Request for Continued Examination of 11/19/2021.

Claims 1-21 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 6/10/2019 adding new dependent claims 22-27.  Claims 1-27 are pending. 

This Action is Non-Final.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,142,948 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor configured to…” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/046502 (published 4/4/2013) to Kobayashi et al.1, of record.
	As to claim 1, Kobayashi discloses:
A method for adjusting transmit power in a wireless network, 

Kobayashi discloses a wireless network and power adjustment therein. Kobayashi at FIG 1 and paragraphs [0012] and [0019].
comprising: identifying a selected base station with a first coverage area for adjustment of transmit power; 

Kobayashi identifies a selected base station with a first coverage area for adjustment of transmit power. Kobayashi at FIG 23, step 100, and paragraph [0036].
identifying a plurality of neighboring base stations with coverage areas nearby the first coverage area; 

Kobayashi discloses identifying a neighboring base station with a coverage area nearby. Kobayashi at paragraphs [0019]-[0020].
retrieving a plurality of signal strength measurements from a plurality of mobile devices within the coverage areas of the plurality of neighboring base stations; 

Kobayashi discloses retrieving signal strength measurements from UEs within the neighboring base station coverage area as well as other neighboring cells. Kobayashi at paragraphs [0020] and [0037].
calculating a first metric corresponding to a number of mobile devices within the coverage areas of the plurality of neighboring base stations that would be positively impacted by a decrease in power at the selected base station; 

calculating a second metric corresponding to a number of mobile devices negatively impacted by an increase in power at the selected base station; 

and sending an instruction, based on the first and second metric, for adjustment of transmit power to the selected base station.

Kobayashi discloses determining the number of UEs that would gain access or channel quality and the number of UEs that would lose access or channel quality based on a supposed change in power at the selected base station. Kobayashi at paragraphs [0040]-[0045]. These consequences are stated as being beneficial or detrimental, i.e. a positive or negative impact, respectively. Id. at paragraphs [0008]-[0009]. This reads as a metric. Kobayashi further discloses instructing the base station to adjust its transmit power based on the calculation. Kobayashi at paragraphs [0045]-[0046].
	Kobayashi does not disclose that the metric-based calculation is split into two calculations, one towards a positive impact and one towards a negative impact. However, Kobayashi discloses that the calculation is towards each UE and the impact thereon. Therefore, it would have been obvious to one of ordinary skill in the art to split the calculation of Kobayashi into two determinations, as one of ordinary skill in the art would have considered such to be merely an example of separating an element. MPEP 2144.04(V)(C), citing In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
	Lastly, while Kobayashi is not specific as to whether the predicted virtual changes to BS power are increases or decreases in comparison, Kobayashi discloses a number of candidate values, and one of ordinary skill in the art would have recognized that the various candidate power values would be increases or decreases based on the current power value of the BS; if the current power value is anywhere other than at the minimum or maximum power level, than at least one candidate value will be an increase, and at least one candidate value will be a decrease.
	Further as to claim 2, Kobayashi discloses retrieving the data at a central location 1 running on a computer, which reads a coordination server. Kobayashi at paragraphs [0079]-[0080].
Further as to claim 3, Kobayashi discloses retrieving signal strength measurements from UEs in the coverage area. Kobayashi at paragraphs [0020] and [0037].
	Further as to claim 6, Kobayashi discloses both RSRP and RSRQ. Kobayashi at paragraph [0021].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/046502 to Kobayashi et al. as applied to claim 1 above, and further in view of US Pat 9,209,857 to Galeev et al., of record. 
	As to claim 4, Kobayashi discloses claim 1 above, from which claim 4 depends.
	Kobayashi does not disclose that the storage of the data is indexed by a target BS, time, or originating mobile device.
Galeev discloses an analogous art, namely reducing interference between base stations. Galeev at FIG 1 and col. 21 ll. 38-65. Galeev further discloses measurements made at UEs in the system that are reported back to the network for adjusting parameters according to metrics. Id. at col. 22 ll. 23-45. Galeev further discloses storing information measured by UEs in a system-wide database in a centralized location for adjustment of BS parameters according to base station, UE, and time (via time stamp). Id. at col. 21 l. 65-col. 22 l. 22. Galeev further discloses that the network may instruct base stations as to performing parameter adjustment. Id. at col. 10 ll. 29-46.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kobayashi with the teachings of Galeev. Galeev merely discloses different methods of indexing stored data; adding a time stamp and BS identifier would have been an obvious method for indexing data. In all, one of ordinary skill in the art would have found such a combination to merely be an example of combining existing prior art elements, each performing the same function together as they did separately, according to known methods while providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 8,818,443 to Yamamoto et al., of record, in view of US Pat 9,066,274 to Dewagamage et al. and US Pat 9,209,857 to Galeev et al. 
	As to claim 5, Yamamoto discloses:
A method for adjusting transmit power in a wireless network, 

Yamamoto discloses a wireless network and adjusting power within. Yamamoto at FIGS 1 and 2, and col. 5 l. 34-col. 6 l. 2
comprising; identifying a selected base station with a first coverage area for adjustment of transmit power; 

In Yamamoto, power is intended to be adjusted in the coverage area of base station 1201-H. Yamamoto at FIG 2, steps P105-P108.
identifying a plurality of neighboring base stations with coverage areas nearby the first coverage area; 
Yamamoto discloses adjacent base stations 1201 in FIG 1, with coverage areas nearby that of base station 1201-H. Yamamoto at col. 5 ll. 34-48.
retrieving a plurality of signal strength measurements from a plurality of mobile devices within the coverage areas of the plurality of neighboring base stations; 

In Yamamoto, the system retrieves signal strength measurements from a plurality of mobile stations 1201-H within the coverage areas of the other neighboring base stations. Yamamoto at FIG 2, col. 6 ll. 28-35, and col. 7 ll. 14-20.
receiving … measurement reports from the plurality of mobile devices; 

storing … the measurement reports indexed by time, originating mobile device, and serving base station of an originating mobile device; 

Yamamoto discloses receiving and storing the measurement reports at the base station, indexed by the UE (originating mobile device) and including the service base station. Yamamoto at FIG 4 and col. 6 ll. 35-45.
and sending an instruction, based on a metric, for adjustment of transmit power
Yamamoto discloses sending an instruction, based on a metric, for adjustment of transmit power. Yamamoto at FIG 2 and col. 9 ll. 37-55.
Yamamoto discloses adjusting UE power as well as determining and setting BS power, but does not disclose specifically instructing adjustment of transmit power of the selected base station, or that the receiving and storing is performed at a coordination server, or that the stored information is also indexed by time.
Galeev discloses an analogous art, namely reducing interference between base stations. Galeev at FIG 1 and col. 21 ll. 38-65. Galeev further discloses measurements made at UEs in the system that are reported back to the network for adjusting parameters according to metrics. Id. at col. 22 ll. 23-45. Galeev further discloses storing information measured by UEs in a system-wide database in a centralized location (reads coordination server) for adjustment of BS parameters according to base station, UE, and time (via time stamp). Id. at col. 21 l. 65-col. 22 l. 22. Galeev further discloses that the network, not the base station, may instruct base stations as to performing parameter adjustment. Id. at col. 10 ll. 29-46.
Dewagamage discloses an analogous art, namely power adjustment in a cell system. Dewagamage at FIG 1, abstract, and col. 3 ll. 46-67. UEs measure signal strength are report such to the system for power adjustment, including adjusting the power of the base station. Id. at col. 6 ll. 12-43 and col. 11 ll. 25-54. Dewagamage discloses that the transmission power change is determined in, and the order given by, control apparatus 100. Id. at col. 4 ll. 35-46.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamamoto with the teachings of Galeev and Dewagamage. Galeev merely discloses different methods of indexing stored data, and Yamamoto discloses updating such data each time a report arrives; adding a time stamp would have been an obvious method for doing so. Dewagamage discloses further adjusting the power of the base station, which was a well-known power control method at the time. In all, one of ordinary skill in the art would have found such a combination to merely be an example of combining existing prior art elements, each performing the same function together as they did separately, according to known methods while providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 24, Dewagamage discloses a power increment. Dewagamage at col. 12 ll. 39-62.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/046502 to Kobayashi et al.. in view of US Pat 9,209,857 to Galeev et al. 
	As to claim 10, Kobayashi discloses:
A controller for adjusting transmit power in a wireless network, 

Kobayashi discloses a wireless network and power adjustment therein. Kobayashi at FIG 1 and paragraphs [0012] and [0019]. Kobayashi discloses a controller for this purpose. Id.
comprising: a measurement report data store configured to receive measurement reports from mobile devices and to store the measurement reports

Kobayashi discloses retrieving signal strength measurements from UEs within the neighboring base station coverage area as well as other neighboring cells. Kobayashi at paragraphs [0020] and [0037]. Kobayashi discloses storage, and the measurements would inherently be stored by the system prior to calculations. Id. at paragraphs [0079]-[0080].
and a processor configured to perform steps comprising

Kobayashi discloses a processor, and the measurements would inherently be processed by the system using a processor. Id. at paragraphs [0079]-[0080].
identifying a selected base station with a first coverage area for adjustment of transmit power;

Kobayashi identifies a selected base station with a first coverage area for adjustment of transmit power. Kobayashi at FIG 23, step 100, and paragraph [0036].
identifying a plurality of neighboring base stations with coverage areas nearby the first coverage area;

Kobayashi discloses identifying a neighboring base station with a coverage area nearby. Kobayashi at paragraphs [0019]-[0020].
calculating a first metric corresponding to a number of mobile devices within a coverage areas of the plurality of neighboring base stations that would be negatively impacted by an increase in power at the selected base station; 

calculating a second metric corresponding to a number of mobile devices within the coverage areas of the plurality of neighboring base stations that would be positively impacted by a decrease in power at the selected base station;

Kobayashi discloses determining the number of UEs that would gain access or channel quality and the number of UEs that would lose access or channel quality based on a change in power at the selected base station. Kobayashi at paragraphs [0040]-[0045]. These consequences are stated as being beneficial or detrimental, i.e. a positive or negative impact, respectively. Id. at paragraphs [0008]-[0009]. This reads as a metric. 
and sending an instruction for adjustment of transmit power to the selected base station based on the first and the second metric. 

Kobayashi discloses instructing the base station to adjust its transmit power based on the calculation. Kobayashi at paragraphs [0045]-[0046].
	Kobayashi does not disclose that the metric-based calculation is split into two calculations, one towards a positive impact and one towards a negative impact. However, Kobayashi discloses that the calculation is towards each UE and the impact thereon. Therefore, it would have been obvious to one of ordinary skill in the art to split the calculation of Kobayashi into two determinations, as one of ordinary skill in the art would have considered such to be merely an example of separating an element. MPEP 2144.04(V)(C), citing In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	Kobayashi does not disclose that the storage of the data is indexed by a target BS and time.
Galeev discloses an analogous art, namely reducing interference between base stations. Galeev at FIG 1 and col. 21 ll. 38-65. Galeev further discloses measurements made at UEs in the system that are reported back to the network for adjusting parameters according to metrics. Id. at col. 22 ll. 23-45. Galeev further discloses storing information measured by UEs in a system-wide database in a centralized location for adjustment of BS parameters according to base station, UE, and time (via time stamp). Id. at col. 21 l. 65-col. 22 l. 22. Galeev further discloses that the network, not the base station, may instruct base stations as to performing parameter adjustment. Id. at col. 10 ll. 29-46.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kobayashi with the teachings of Galeev. Galeev merely discloses different methods of indexing stored data; adding a time stamp and BS identifier would have been an obvious method for indexing data. In all, one of ordinary skill in the art would have found such a combination to merely be an example of combining existing prior art elements, each performing the same function together as they did separately, according to known methods while providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Lastly, while Kobayashi is not specific as to whether the predicted virtual changes to BS power are increases or decreases in comparison, Kobayashi discloses a number of candidate values, and one of ordinary skill in the art would have recognized that the various candidate power values would be increases or decreases based on the current power value of the BS; if the current power value is anywhere other than at the minimum or maximum power level, than at least one candidate value will be an increase, and at least one candidate value will be a decrease.
Further as to claim 11, Kobayashi discloses retrieving signal strength measurements from UEs in numerous base station coverage areas. Kobayashi at paragraphs [0020] and [0037].
Further as to claim 12, Kobayashi discloses element 1 interfaces with base stations, and is also interfaced to a core network, which may be an LTE network. Kobayashi at FIG 1 and paragraphs [0019] and [0021]. In an LTE system, the core network would be an evolved packet core. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2013/046502 to Kobayashi et al. in view of US Pat 9,209,857 to Galeev et al. as applied to claim 10 above, and further in view of US Pat 8,818,443 to Yamamoto et al.
As to claim 13, while disclosing the invention of claim 10 above, and disclosing an LTE system, Kobayashi in view of Galeev fails to disclose the base station is an eNodeB.
Yamamoto discloses an analogous art, namely power control in a cellular system, including retrieving signal strength measurements from a plurality of mobile stations 1201-H within the coverage areas of the other neighboring base stations, and adjusting power with a command. Yamamoto at FIG 2, col. 6 ll. 28-35, col. 7 ll. 14-20, and col. 9 ll. 37-55. Yamamoto discloses that the base stations may be eNodeBs in an LTE system. Id. at FIG 2 and col. 1 ll. 25-38.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kobayashi in view of Galeev with the teachings of Yamamoto. Kobayashi discloses an LTE system, and Yamamoto discloses a similar power control method is applicable to eNodeB elements in such an LTE system. One of ordinary skill in the art would have found such a combination to merely be an example of combining existing prior art elements, each performing the same function together as they did separately, according to known methods while providing predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	

Allowable Subject Matter
Claims 7-9, 14-18, and 21 are allowed.
Claims 19, 20, 22, 23, and 25-27 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 discloses a method for adjusting transmit power in a wireless network, comprising: identifying a selected base station with a first coverage area for adjustment of transmit power; identifying a plurality of neighboring base stations with coverage areas nearby the first coverage area; retrieving a plurality of signal strength measurements from a plurality of mobile devices within the coverage areas of the plurality of neighboring base stations; calculating a first metric corresponding to a number of mobile devices within a coverage areas of the plurality of neighboring base stations that would be negatively impacted by an increase in power at the selected base station; sending an instruction, based on the first metric, for adjustment of transmit power to the selected base station; subtracting a number of mobile devices that would be positively impacted by the decrease in power from a number of mobile devices that would be negatively impacted by the increase in power to obtain a first net number; subtracting a number of user equipment reporting deterioration in signal to interference ratio (SINR) by the decrease in power from a number of user equipment reporting improvement in SINR by the increase in power to obtain a second net number; and adding the first net number to the second net number to obtain a final number for determining whether to adjust the transmit power at the selected base station.
Prior art references teach measuring and calculating steps as to determining a power adjustment, but do not teach the added steps of subtracting a number of mobile devices that would be positively impacted by the decrease in power from a number of mobile devices that would be negatively impacted by the increase in power to obtain a first net number, subtracting a number of user equipment reporting deterioration in signal to interference ratio (SINR) by the decrease in power from a number of user equipment reporting improvement in SINR by the increase in power to obtain a second net number, and adding the first net number to the second net number to obtain a final number for determining whether to adjust the transmit power at the selected base station. Claims 8, 9, 14-18, and 21 are indicated as containing allowable subject matter based on a dependence on claim 7.
Claim 19 discloses a method as set forth in claim 1, further comprising
calculating, for each of the plurality of neighboring base stations, a ratio of a reference signal received power at the selected base station versus a reference signal received power at the neighboring base station; verifying that each ratio is within a user-selected first minimum and first maximum threshold value for the decrease in transmit power; generating a weighted number for each of the plurality of neighboring base stations by multiplying the ratio with a user-selected weight; and adding the plurality of generated weighted numbers to calculate a final weighted number reflecting the number of mobile devices that would be positively impacted by the decrease in transmit power.
The prior art of record fails to teach these added steps of calculating, verifying,
generating, and adding as claimed. Claim 20 is deemed as containing allowable subject matter based on a dependence on claim 19.
Claim 22 discloses a method according to claim 5, further comprising selecting a first set of selected base stations and a second set of selected base stations, such that any power adjustment to any of the first set of selected base stations would not impact any of the second set of selected base stations, thereby enabling performing transmit power adjustments in parallel.
The prior art of record fails to teach these added step of selecting as claimed. 
Claim 23 discloses a method according to claim 22, further comprising selecting the first set of selected base stations such that each of the first set of selected base stations is separated from any base station of the second set of selected base stations by at least a minimum distance number of neighbor nodes; and repeating collecting measurements at a user-selected time interval.
The prior art of record fails to teach these added step of selecting as claimed. 
Claim 25 discloses a method according to claim 5, further comprising calculating, for each of the plurality of neighboring base stations, a ratio of a reference signal received power at the selected base station versus a reference signal received power at the neighboring base station; verifying that each ratio is within a user-selected first minimum and first maximum threshold value for the increase in transmit power; generating a weighted number for each of the plurality of neighboring base stations by multiplying each ratio with a user-selected weight; and adding the plurality of generated weighted numbers to calculate a final weighted number reflecting the number of mobile devices that would be negatively impacted by the increase in transmit power.
The prior art of record fails to teach these added steps of calculating, verifying, generating, and adding as claimed. 
Claim 26 discloses a method according to claim 5, further comprising applying an infinite impulse response filter to a final weighted number to obtain a filtered final weighted number, wherein the filtered final weighted number indicates the number of mobile devices that would be negatively impacted.
The prior art of record fails to teach these added steps of applying such a filter as claimed. 
Claim 27 discloses a method according to claim 5, further comprising increasing the transmit power at the selected base station if a final number is above a user-selected default, or decreasing the transmit power at the selected base station if the final number is below the user-selected default.
The prior art of record fails to teach these added steps of increasing transmit power at the selected base station in such a manner as claimed. 

Response to Arguments
Patent Owner provides arguments in his Remarks of 11/19/2021.
As to the rejection under 35 USC 103 (Remarks at 11-12), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
As to claim 1-3 and 6, rejected over Kobayashi et al., Patent Owner’s arguments as to hindsight are not persuasive. Patent Owner’s assertion that there is nothing to suggest that Kobayashi should be changed is also not persuasive, as such a suggestion is not a requirement of obviousness. Patent Owner’s argument that it be established that one of ordinary skill in the art would (“not just could, but would”) modify a reference sets the bar for an obviousness analysis so high that it would obviate most every obviousness rejection before the Office; on the contrary, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). It is further noted that the Supreme Court clearly established in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that the rationale to support a conclusion that a claim would have been obvious is that one skilled in the art could have combined/substituted/applied the elements/techniques/pursued solutions that make up the claim. The KSR court did not require in any way that one of ordinary skill in the art would do so.
As to legal precedent established by prior case law, here, as noted above, separating an element or calculation is a well-established example of an obvious modification. MPEP 2144.04(V)(C), citing In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
Patent Owner’s arguments towards claims 4 and 10-13 are based on his arguments towards claim 1 and are found not persuasive for the reasons set forth above.
As to claim 5 and claims dependent thereon, rejected under Yamamoto, Dewagamage, and Galeev, the Examiner finds Patent Owner’s arguments not persuasive.
Patent Owner asserts that Yamamoto does not disclose storing measurement reports indexed by time. However, it is noted that the rejection did not make this assertion; in the rejection at issue, it was stated that Yamamoto fails to disclose indexing measurements by time, and that such is instead taught by Galeev. 12/28/2020 Non-Final Rejection at 14-15. Galeev teaches this feature at col. 21 l. 65-col. 22 l. 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992

Conferees:

 /DEANDRA M HUGHES/ Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                              /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English translation provided for this PCT reference from WIPO is of record in the instant application.